Carpinello, J.
Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered March 31, 2001, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
After waiving indictment, defendant entered a plea of guilty to criminal contempt in the first degree pursuant to Penal Law § 215.51 (c), the sole charge contained in a superior court information. On appeal, he contends that this information, which is subject to the same rules as an indictment (see, CPL *732200.15; see also, People v Fields, 208 AD2d 1050, lv denied 84 NY2d 935), is jurisdictionally defective, an argument which is not precluded by his guilty plea or waiver of the right to appeal (see, e.g., People v Hogabone, 278 AD2d 525; People v George, 261 AD2d 711, lv denied 93 NY2d 1018; People v Diaz, 233 AD2d 777; People v Roe, 191 AD2d 844). Inasmuch as the information fails to allege the labor dispute exception set forth in Penal Law § 215.50, we are constrained to conclude that it must be dismissed as jurisdictionally defective under recent precedent of this Court (see, People v Kirkham, 273 AD2d 509; see also, People v Peraza, 288 AD2d 689; People v Struts, 281 AD2d 655; People v Hogabone, supra; People v Bingham, 263 AD2d 611, lv denied 93 NY2d 1014; but see, People v D’Angelo, 284 AD2d 146).
Crew III, J.P., Peters, Spain and Mugglin, JJ., concur. Ordered that the judgment is reversed, on the law, and superior court information dismissed.